In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana


                  No. 06-21-00069-CR



         RONNIE RAY BLAKE, JR., Appellant

                           V.

           THE STATE OF TEXAS, Appellee




         On Appeal from the 6th District Court
               Lamar County, Texas
               Trial Court No. 27504




      Before Morriss, C.J., Burgess and Stevens, JJ.
       Memorandum Opinion by Justice Stevens
                                MEMORANDUM OPINION

       Ronnie Ray Blake, Jr., was sentenced to ten years’ imprisonment for the offense of

driving while intoxicated, third or more. That sentence was suspended in favor of ten years’

community supervision. Blake’s community supervision was subsequently revoked, and he was

sentenced to five years’ imprisonment. In connection with the judgment revoking community

supervision, Blake and his attorney signed a “Waiver of Rights to Appeal Community

Supervision Revocation,” which stated,

               I, RONNIE RAY BLAKE, JR., Defendant in the above-entitled and
       numbered cause, having been convicted of the offense of DRIVING WHILE
       INTOXICATED 3RD OR MORE and sentenced therein, hereby expressly state
       as a fact that I have been fully informed by the Judge of this Court and by my
       attorney, and I know, that I have the legal right of appeal from this conviction to
       the Court and by my attorney, and I know, that I have the legal right of appeal
       from this conviction to the Court of Appeals of Texas, and also the right to be
       represented on appeal by an attorney of my own choice, or if I am too poor to pay
       for such an attorney or the record on appeal, the Court will, without expense to
       me, provide me with such an attorney and a proper record for such an appeal.

              With full understanding of the above, I hereby in open court state that I do
       not desire to appeal and expressly waive any appeal in this case, and I hereby
       accept as final the judgment of conviction and sentence herein and I request that I
       be allowed to commence serving the same without further delay, and I also in
       open court expressly waive the filing of a Motion for New Trial as well as any
       Motion in Arrest of Judgment.

       Blake clearly waived his right of appeal, which deprives this Court of jurisdiction over

this attempted appeal, and the trial court’s certification confirms Blake’s waiver of his rights.

       On July 20, 2021, we informed Blake of the apparent defect in our jurisdiction over his

appeal and afforded him an opportunity to respond and, if possible, cure such defect. On

July 29, 2021, appointed counsel for Blake requested additional time to file a response to this

                                                  2
Court’s July 20 letter. We permitted counsel additional time in which to file a response. We

have since received the response, which does not resolve the jurisdictional defect that prevents us

from hearing this appeal.

       Blake has no right of appeal as a result of his explicit, written waiver of that right. We,

therefore, dismiss this appeal for want of jurisdiction.




                                                   Scott E. Stevens
                                                   Justice

Date Submitted         September 13, 2021
Date Decided           September 14, 2021

Do Not Publish




                                                  3